Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant amendment/remarks filed 03/2/2021.  Claims 1-20 are pending.  
Response to Arguments

     Response to applicant’s argument with respect current application’s priority date is moot as the applicant’s amendment to claims are related to previous/parent applications. 
     Response to applicant’s argument with respect to the rejected claims 1-20 is moot as the applicant’s amendment to claims overcome the Claim Rejections, therefore, the Claim Rejections - 35 U.S.C. § 112(b) with respect to claims 1-20 withdrawn. 
     Response to applicant’s argument with respect to the rejected claims 1-20 is moot as the applicant’s amendment to claims overcome the Claim Rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 (AIA ) with respect to claims 1-20 withdrawn. 
Allowable Subject Matter

     Claims 1-20 are allowed.
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the prior art of the record either singularly or in combination teaches or fairly suggests the following underlined limitations: A communication method, comprising: starting a counter associated with a backoff process for sensing a channel for sending data on an unlicensed frequency band, wherein the sensing the channel for sending the data comprises determining whether the channel is available for sending the data on the channel; performing the sensing, for the sending the data, on the channel; performing sensing, for sending a reference signal, on the channel, wherein the sensing the channel for sending the reference signal comprises determining whether the channel is available for sending the reference signal on the channel; sending the reference signal in response to the sensing the channel for sending the reference signal indicating that the channel is idle; and suspending the counter during the sending the reference signal, as disclosed in independent claim 1.  A base station, comprising: one or more processors; and a non-transitory computer-readable storage medium storing a program to be executed by the one or more processors, the program comprising instructions to: start a counter associated with a backoff process for sensing a channel for sending data, wherein the sensing the channel for sending the data comprises determining whether the channel is available for sending the data on the channel; performing the sensing, for sending the data, on the channel; performing sensing, for sending a reference signal, on the channel, wherein the sensing the channel for sending the reference signal comprises determining whether the channel is available for sending the reference signal on the channel; send the reference signal in response to the sensing the channel for sending the reference signal indicating that the channel is idle; and suspend the counter during the sending the reference signal, as disclosed in independent claim 8.  A non-transitory computer-readable storage medium storing a program to be executed by one or more processors, the program comprising instructions to: start a counter associated with a backoff process for sensing a channel for sending data, wherein the sensing the channel for sending the data comprises determining whether the channel is available for sending the data on the channel; perform the sensing, for sending the data, on the channel; perform sensing, for sending a reference signal, on the channel, wherein the sensing the channel for sending the reference signal comprises determining whether the channel is available for sending the reference signal on the channel; send the reference signal in response to the sensing the channel for sending the reference signal indicating that the channel is idle; and suspend the counter during the sending the reference signal, as disclosed in independent claim 15.       For these reasons, independent claims 1, 8, and 15 are allowed.  Claims 2-7 are dependent of independent claim 1, claims 9-14 are dependent of independent claim 8, claims 16-20 are dependent of independent claim 15 are allowed for the same reasons set forth in independent claims 1, 8, and 15.  
Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
March 13, 2021